
	

113 S170 IS: Recreational Fishing and Hunting Heritage and Opportunities Act
U.S. Senate
2013-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 170
		IN THE SENATE OF THE UNITED STATES
		
			January 29, 2013
			Ms. Murkowski (for
			 herself and Mr. Manchin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To recognize the heritage of recreational fishing,
		  hunting, and recreational shooting on Federal public land and ensure continued
		  opportunities for those activities.
	
	
		1.Short titleThis Act may be cited as the
			 Recreational Fishing and Hunting
			 Heritage and Opportunities Act.
		2.DefinitionsIn this Act:
			(1)Federal public
			 land
				(A)In
			 generalExcept as provided in subparagraph (B), the term
			 Federal public land means any land or water that is—
					(i)owned by the
			 United States; and
					(ii)managed by a
			 Federal agency (including the Department of the Interior and the Forest
			 Service) for purposes that include the conservation of natural
			 resources.
					(B)ExclusionsThe
			 term Federal public land does not include—
					(i)land or water
			 held or managed in trust for the benefit of Indians or other Native
			 Americans;
					(ii)land or water
			 managed by the Director of the National Park Service or the Director of the
			 United States Fish and Wildlife Service;
					(iii)fish
			 hatcheries; or
					(iv)conservation
			 easements on private land.
					(2)Hunting
				(A)In
			 generalExcept as provided in subparagraph (B), the term
			 hunting means use of a firearm, bow, or other authorized means in
			 the lawful—
					(i)pursuit,
			 shooting, capture, collection, trapping, or killing of wildlife; or
					(ii)attempt to
			 pursue, shoot, capture, collect, trap, or kill wildlife.
					(B)ExclusionThe
			 term hunting does not include the use of skilled volunteers to
			 cull excess animals (as defined by other Federal law).
				(3)Recreational
			 fishingThe term recreational fishing means—
				(A)an activity for
			 sport or for pleasure that involves—
					(i)the
			 lawful catching, taking, or harvesting of fish; or
					(ii)the lawful
			 attempted catching, taking, or harvesting of fish; or
					(B)any other
			 activity for sport or pleasure that can reasonably be expected to result in the
			 lawful catching, taking, or harvesting of fish.
				(4)Recreational
			 shootingThe term recreational shooting means any
			 form of sport, training, competition, or pastime, whether formal or informal,
			 that involves the discharge of a rifle, handgun, or shotgun, or the use of a
			 bow and arrow.
			3.Recreational
			 fishing, hunting, and recreational shooting
			(a)In
			 generalSubject to valid existing rights, and in cooperation with
			 the respective State and fish and wildlife agency, a Federal public land
			 management official shall exercise the authority of the official under existing
			 law (including provisions regarding land use planning) to facilitate use of and
			 access to Federal public land for recreational fishing, hunting, and
			 recreational shooting except as limited by—
				(1)any law that
			 authorizes action or withholding action for reasons of national security,
			 public safety, or resource conservation;
				(2)any other Federal
			 law that precludes recreational fishing, hunting, or recreational shooting on
			 specific Federal public land or water or units of Federal public land;
			 and
				(3)discretionary
			 limitations on recreational fishing, hunting, and recreational shooting
			 determined to be necessary and reasonable as supported by the best scientific
			 evidence and advanced through a transparent public process.
				(b)ManagementConsistent
			 with subsection (a), the head of each Federal public land management agency
			 shall exercise the land management discretion of the head—
				(1)in a manner that
			 supports and facilitates recreational fishing, hunting, and recreational
			 shooting opportunities;
				(2)to the extent
			 authorized under applicable State law; and
				(3)in accordance
			 with applicable Federal law.
				(c)Planning
				(1)Effects of
			 plans and activities
					(A)Evaluation of
			 effects on opportunities to engage in recreational fishing, hunting, or
			 recreational shootingFederal public land planning documents
			 (including land resources management plans, resource management plans, travel
			 management plans, and energy development plans) shall include a specific
			 evaluation of the effects of the plans on opportunities to engage in
			 recreational fishing, hunting, or recreational shooting.
					(B)Other activity
			 not considered
						(i)In
			 generalFederal public land management officials shall not be
			 required to consider the existence or availability of recreational fishing,
			 hunting, or recreational shooting opportunities on private or public land that
			 is located adjacent to, or in the vicinity of, Federal public land for purposes
			 of—
							(I)planning for or
			 determining which units of Federal public land are open for recreational
			 fishing, hunting, or recreational shooting; or
							(II)setting the
			 levels of use for recreational fishing, hunting, or recreational shooting on
			 Federal public land.
							(ii)Enhanced
			 opportunitiesFederal public land management officials may
			 consider the opportunities described in clause (i) if the combination of those
			 opportunities would enhance the recreational fishing, hunting, or shooting
			 opportunities available to the public.
						(2)Use of
			 volunteersIf hunting is prohibited by law, all Federal public
			 land planning document described in paragraph (1)(A) of an agency shall, after
			 appropriate coordination with State fish and wildlife agencies, allow the
			 participation of skilled volunteers in the culling and other management of
			 wildlife populations on Federal public land unless the head of the agency
			 demonstrates, based on the best scientific data available or applicable Federal
			 law, why skilled volunteers should not be used to control overpopulation of
			 wildlife on the land that is the subject of the planning document.
				(d)Bureau of land
			 management and forest service land
				(1)Land
			 open
					(A)In
			 generalLand under the jurisdiction of the Bureau of Land
			 Management or the Forest Service (including a component of the National
			 Wilderness Preservation System, land designated as a wilderness study area or
			 administratively classified as wilderness eligible or suitable, and primitive
			 or semiprimitive areas, but excluding land on the outer Continental Shelf)
			 shall be open to recreational fishing, hunting, and recreational shooting
			 unless the managing Federal public land agency acts to close the land to such
			 activity.
					(B)Motorized
			 accessNothing in this paragraph authorizes or requires motorized
			 access or the use of motorized vehicles for recreational fishing, hunting, or
			 recreational shooting purposes within land designated as a wilderness study
			 area or administratively classified as wilderness eligible or suitable.
					(2)Closure or
			 restrictionLand described in paragraph (1) may be subject to
			 closures or restrictions if determined by the head of the agency to be
			 necessary and reasonable and supported by facts and evidence for purposes
			 including resource conservation, public safety, energy or mineral production,
			 energy generation or transmission infrastructure, water supply facilities,
			 protection of other permittees, protection of private property rights or
			 interests, national security, or compliance with other law, as determined
			 appropriate by the Director of the Bureau of Land Management or the Chief of
			 the Forest Service, as applicable.
				(3)Shooting
			 ranges
					(A)In
			 generalExcept as provided in subparagraph (C), the head of each
			 Federal public land agency may use the authorities of the head, in a manner
			 consistent with this Act and other applicable law—
						(i)to
			 lease or permit use of land under the jurisdiction of the head for shooting
			 ranges; and
						(ii)to
			 designate specific land under the jurisdiction of the head for recreational
			 shooting activities.
						(B)Limitation on
			 liabilityAny designation under subparagraph (A)(ii) shall not
			 subject the United States to any civil action or claim for monetary damages for
			 injury or loss of property or personal injury or death caused by any
			 recreational shooting activity occurring at or on the designated land.
					(C)ExceptionThe
			 head of each Federal public land agency shall not lease or permit use of
			 Federal public land for shooting ranges or designate land for recreational
			 shooting activities within including a component of the National Wilderness
			 Preservation System, land designated as a wilderness study area or
			 administratively classified as wilderness eligible or suitable, and primitive
			 or semiprimitive areas.
					(e)ReportNot
			 later than October 1 of every other year, beginning with the second October 1
			 after the date of enactment of this Act, the head of each Federal public land
			 agency who has authority to manage Federal public land on which recreational
			 fishing, hunting, or recreational shooting occurs shall submit to the Committee
			 on Natural Resources of the House of Representatives and the Committee on
			 Energy and Natural Resources of the Senate a report that describes—
				(1)any Federal
			 public land administered by the agency head that was closed to recreational
			 fishing, hunting, or recreational shooting at any time during the preceding
			 year; and
				(2)the reason for
			 the closure.
				(f)Closures or
			 significant restrictions of 1,280 or more acres
				(1)In
			 generalOther than closures established or prescribed by land
			 planning actions referred to in subsection (d)(2) or emergency closures
			 described in paragraph (3), a permanent or temporary withdrawal, change of
			 classification, or change of management status of Federal public land or water
			 that effectively closes or significantly restricts 1,280 or more contiguous
			 acres of Federal public land or water to access or use for recreational fishing
			 or hunting or activities relating to fishing or hunting shall take effect only
			 if, before the date of withdrawal or change, the head of the Federal public
			 land agency that has jurisdiction over the Federal public land or water—
					(A)publishes
			 appropriate notice of the withdrawal or change, respectively;
					(B)demonstrates that
			 coordination has occurred with a State fish and wildlife agency; and
					(C)submits to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate written notice of the
			 withdrawal or change, respectively.
					(2)Aggregate or
			 cumulative effectsIf the aggregate or cumulative effect of
			 separate withdrawals or changes effectively closes or significant restrictions
			 affects 1,280 or more acres of land or water, the withdrawals and changes shall
			 be treated as a single withdrawal or change for purposes of paragraph
			 (1).
				(3)Emergency
			 closures
					(A)In
			 generalNothing in this Act prohibits a Federal public land
			 management agency from establishing or implementing emergency closures or
			 restrictions of the smallest practicable area of Federal public land to provide
			 for public safety, resource conservation, national security, or other purposes
			 authorized by law.
					(B)TerminationAn
			 emergency closure under subparagraph (A) shall terminate after a reasonable
			 period of time unless the temporary closure is converted to a permanent closure
			 consistent with this Act.
					(g)No
			 priorityNothing in this Act requires a Federal agency to give
			 preference to recreational fishing, hunting, or recreational shooting over
			 other uses of Federal public land or over land or water management priorities
			 established by other Federal law.
			(h)Consultation
			 with councilsIn carrying out this Act, the heads of Federal
			 public land agencies shall consult with the appropriate advisory councils
			 established under Executive Order 12962 (16 U.S.C. 1801 note; relating to
			 recreational fisheries) and Executive Order 13443 (16 U.S.C. 661 note; relating
			 to facilitation of hunting heritage and wildlife conservation).
			(i)Authority of
			 states
				(1)In
			 generalNothing in this Act interferes with, diminishes, or
			 conflicts with the authority, jurisdiction, or responsibility of any State to
			 manage, control, or regulate fish and wildlife under State law (including
			 regulations) on land or water within the State, including on Federal public
			 land.
				(2)Federal
			 licenses
					(A)In
			 generalExcept as provided in subparagraph (B), nothing in this
			 section authorizes the head of a Federal public land agency head to require a
			 license, fee, or permit to fish, hunt, or trap on land or water in a State,
			 including on Federal public land in the State.
					(B)Migratory bird
			 stampsThis paragraph shall not affect any migratory bird stamp
			 requirement of the Migratory Bird Hunting and Conservation Stamp Act (16 U.S.C.
			 718a et seq.).
					
